Citation Nr: 0420773	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-05 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to August 12, 1999 for 
the grant of a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Robert Navarrette


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from May 1951 to April 1955 
and from September 1958 to March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.

A videoconference hearing was conducted by the undersigned 
Veterans Law Judge of the Board in December 2002.  

The Board rendered a decision on the claim in July 2003.

In November 2003, the Board responded to a motion for 
reconsideration by granting the motion to the extent that it 
would vacate the July 2003 decision.

In June 2004, the Board vacated the July 2003 Board decision 
on the effective date matter at issue.  The veteran had 
indicated, in correspondence received in May 2004, that he 
did not want another hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Since the VCAA was enacted, there 
have been several Court decisions concerning what it 
requires.  Under the VCAA, VA's duty to notify and assist has 
been significantly expanded.  First, VA has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 
3.159(b)(2).  Second, VA has a duty to notify the claimant of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  
Additionally, VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jun. 24, 
2004.

A review of the claims file reveals that the veteran was 
never provided an adequate VCAA letter that is specific to 
his claim for an effective date prior to August 12, 1999 for 
the grant of a total rating for compensation based upon 
individual unemployability.  Given the aforementioned, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  Provide the veteran the appropriate 
notice under the VCAA with regard to his 
claim of entitlement to an effective date 
prior to August 12, 1999 for the grant of 
a total rating for compensation based 
upon individual unemployability.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and indicate which 
portion of that information and evidence, 
if any, is to be provided by him and 
which portion, if any, VA will attempt to 
obtain on his behalf.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  It 
should also advise him to provide any 
evidence in his possession that pertains 
to the claim.  Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jun. 24, 2004).

2.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


